Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
            The following is an Examiner's Statement of Reasons for Allowance: 

            Claims 1, 3, 7, 12 and 15 are allowed because none of the prior art references of record teaches a liquid ejecting head comprising: valve mechanisms including a first-valve mechanism and a second-valve mechanism; a nozzle plate including nozzles ejecting liquid supplied from any one of the valve mechanisms; and a holder housing the valve mechanisms, wherein the nozzle plate extends in a second direction and a third direction, the second direction and the third direction being orthogonal to each other and being orthogonal to a first direction being perpendicular to the nozzle plate, the first-valve mechanism includes a first-valve element, a first-downstream chamber downstream of the first-valve element, and a first-downstream cover member defining a part of the first-downstream chamber and being displaced based on a pressure in the first-downstream chamber, the first-valve mechanism opens/closes a channel by moving the first-valve element based on the pressure in the first-downstream chamber, the second-valve mechanism includes a second-valve element, a second-downstream chamber downstream of the second-valve element, and a second-downstream cover member defining a part of the second-downstream chamber and being displaced based on a pressure in the second-downstream chamber, the second-valve mechanism opens/closes a channel by moving the second-valve element based on the pressure in the second-downstream chamber, the first-valve mechanism and the second-valve mechanism arranged in the third direction with a space between the first-valve mechanism and the second-valve mechanism, the first-downstream cover member and the second-downstream cover member are disposed so as to face each other, an interval between the nozzle plate and the first-valve element and an interval between the nozzle plate and the second-valve element are equal to each other in the first direction, and the holder has no wall in an area of the space between the first-valve mechanism and the second-valve mechanism, the area 

              Claims 2, 4, 8, 11 and 13 allowed because none of the prior art references of record teaches a liquid ejecting head comprising valve mechanisms including a first-valve mechanism and a second-valve mechanism; and a nozzle plate including nozzles ejecting liquid supplied from any one of the valve mechanisms, wherein the nozzle plate extends in a second direction and a third direction, the second direction and the third direction being orthogonal to each other and being orthogonal to a first direction being perpendicular to the nozzle plate, the first-valve mechanism includes a first-valve element, a first-downstream chamber downstream of the first-valve element, and a first-downstream cover member defining a part of the first-downstream chamber and being displaced based on a pressure in the first-downstream chamber, the first-valve mechanism opens/closes a channel by moving the first-valve element based on the pressure in the first-downstream chamber, the second-valve mechanism includes a second-valve element, a second-downstream chamber downstream of the second-valve element, and a second-downstream cover member defining a part of the second-downstream chamber and being displaced based on a pressure in the second-downstream chamber, the second-valve mechanism opens/closes a channel by moving the second-valve element based on the pressure in the second-downstream chamber, the first-valve mechanism and the second-valve mechanism arranged in the third direction with a space between the first-valve mechanism and the second-valve mechanism, the first-downstream cover member and the second-downstream cover member are disposed so as to face each other, an interval between the nozzle plate and the first-valve element and an interval between the nozzle plate and the second-valve element are equal to each other in the first direction, the first-downstream cover member and the second-downstream cover member are disposed at different positions with respect to the third direction, and a part of the first-downstream cover member and a part of the second-downstream cover member overlap as viewed from the second direction.

               Claims 5-6, 9-10, 14 and 16-17 allowed because none of the prior art references of record teaches a liquid ejecting head comprising: a nozzle plate including nozzles ejecting liquid; and liquid introducing portions configured to introduce liquid into the nozzles, valve 
wherein the nozzles are arranged in a second direction orthogonal to a first direction perpendicular to the nozzle plate to constitute nozzle rows, the nozzle row being constituted by arranging a part of the nozzles in the second direction, the nozzle rows are arranged in a third direction orthogonal to the first direction and the second direction, sets of the liquid introducing portions arranged in the third direction, the introducing portions being arranged in the second direction to constitute the set of the liquid ejecting potions, and an interval between the liquid introducing portions adjacent in the second direction is larger than an interval between the liquid introducing portions adjacent in the third direction.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853